Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered November 13, 1987, convicting her of manslaughter in the first degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
By failing to move to withdraw her plea prior to the imposition of sentence or to vacate the judgment pursuant to CPL 440.10, the defendant failed to preserve for appellate review any claim of error with respect to the sufficiency of the plea allocution (see, People v Pellegrino, 60 NY2d 636). In any event, where, as here, a defendant negotiates a guilty plea to a lesser crime than that charged in the indictment, there is no need to establish a factual basis for the lesser crime (see, People v Clairborne, 29 NY2d 950; People v Perkins, 89 AD2d 956). The record reveals that the plea was knowingly and voluntarily entered and properly accepted by the court (see, People v Harris, 61 NY2d 9).
Inasmuch as the defendant received the precise sentence that she freely bargained for with the capable assistance of competent counsel, she may not now complain that the sentence imposed was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Kunzeman, Rubin, Eiber and Balletta, JJ., concur.